Citation Nr: 1709430	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-05 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, due to exposure to herbicide agents including Agent Orange (hereinafter "Agent Orange").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 
In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the electronic claims file.  

The Board in April 2016 issued a decision reopening but denying on the merits the Veteran's claim for entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure.  The Veteran appealed that decision, and decision was then addressed by a Joint Motion for Partial Remand (Joint Motion), which Joint Motion was approved by the U.S. Court of Appeals for Veterans Claims (Court) in a November 2016 Order.  The Court-approved Joint Motion did not disturb the Board's reopening of the claim for service connection for diabetes mellitus, but only vacated the Board's decision on the merits.  Hence, only the claim on the merits is presently before the Board for review.

The Board noted in the introduction to its April 2016 decision that there were pending appeals on other service connection issues at that time.  These issues remain unperfected and not certified for appellate review.  Then as now, the RO continues to recognize and develop those appeals, and action by the Board at this time could serve to delay processing of those appeals.  Accordingly, those issues will be the subject of a later Board decision, if ultimately necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is required to help establish whether or not the Veteran was exposed to Agent Orange while stationed in Panama, in furtherance of the Veteran's diabetes claim based on Agent Orange exposure.  

The Joint Motion found that the Board had failed to address the credibility and probative value of the Veteran's lay statements regarding any actual exposure to Agent Orange in service in Panama.  

In a September 2011 statement, the Veteran reported that "while serving with        the Company C, 4th Battalion 20th Infantry from 09/06/1968-04/29/1970 I was exposed to Agent Orange in Panama.  Evidence has been established that the US Military did conduct secret test of Agent Orange in Panama during the period 1960-1970.  As an Infantryman during this period I traveled throughout Panama while conducting field training exercises in support of troops being deployed to Vietnam."

At his February 2016 hearing, the Veteran testified that he hired a private attorney who found out that Agent Orange was not sprayed where he was stationed but    was sprayed at Fort Sherman where he had trained two or three times a year. The Veteran added that he was in the infantry, and that they went "everywhere in Panama to train."  (Hearing transcript, p. 10.)  The Veteran also submitted news articles based on unofficial sources reflecting some military spraying of herbicide agents in Panama during the Vietnam Era.  

A January 2014 Defense Personnel Records Information Retrieval System (DPRIS) reply to RO query informed that the Veteran's unit, with the 4th Battalion 20th Infantry, was stationed at Fort Clayton in the Panama Canal Zone, and that there was no documentation of any herbicides being used or tested by that unit.  The DPRIS further informed that they had reviewed the U.S. Army historical records available to them, and these did not document the spraying, testing, transporting, storage, or usage of Agent Orange in the Panama Canal Zone during the period from April 30, 1968, to June 1, 1968.  

However, the Veteran's personnel records reflect that the Veteran was stationed in the Canal Zone with the 4th Battalion 20th Infantry from September 23, 1968, to April 20, 1970.  Thus, additional official inquiry should be made to the DPRIS regarding potential exposure over this longer interval.  The DPRIS should be asked about spraying at Fort Sherman as well as places throughout Panama where U.S. infantry may have trained.  

Accordingly, the case is REMANDED for the following action:

1.  Make additional queries with DPRIS or other official sources, as necessary, to ascertain whether herbicide agents, such as Agent Orange, were used or tested in Panama between September 23, 1968 and April 20,   1970, and if so whether they were used or tested at Fort Sherman between September 23, 1968 and April 20, 1970.  Also inquire whether herbicide agents were used or tested at other locations in Panama where U.S. infantry training took place between September 23, 1968 and April 20, 1970.  All queries, responses, and records received should be associated with the VBMS file.  

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case  should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




